Citation Nr: 1214284	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.

The August 2009 rating decision also denied entitlement to service connection for tinnitus.  However, the Veteran did not perfect an appeal with respect to that issue.  

The Veteran originally filed a claim for service connection for bilateral hearing loss in December 2007.  However, he withdrew the claim in April 2008 before a rating decision was rendered.  The current appeal arose from an informal claim received in October 2008.  

In a March 2012 statement, the Veteran withdrew his request for a Board hearing.    

The Veteran was previously represented by the North Carolina Division of Veterans Affairs (NCDVA).  In May 2011, before certification of the appeal to the Board, NCDVA revoked its representation by way of a letter sent to VA and the Veteran.  NCDVA indicated that it would advise the Veteran of his right to appoint a different representative.  The Veteran has not appointed another representative, and he is proceeding pro se in this appeal.  38 C.F.R. § 14.631(c) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was first demonstrated long after service and is not etiologically related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in June 2009, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the Veteran was advised to submit all evidence in his possession in the June 2009 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the June 2009 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment and personnel records were lost in a fire at the National Archives and Records Administration in July 1973.  Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

VA has obtained the Veteran's discharge certificate describing the length and type of his service.  In a November 2008 letter VA requested that the Veteran submit any service treatment or personnel records in his possession as well as specific information about his treatment in service in order to locate all records if they exist.  He was asked to complete an enclosed NA (National Archives) Form 13055 and 13075 reporting in-service treatment as well as the details of his service organization and unit.  The Veteran submitted the NA Forms 13055 and 13075 but did not provide information regarding in-service treatment for bilateral hearing loss.  Moreover, while he stated that he was a member of the 82nd Airborne Division, he did not provide his complete organization and unit information.  

In April 2009, the Veteran was notified that the NA Forms 13055 and 13075 were incomplete and that a 90 day range for treatment dates and his complete organization information, including company, battalion, regiment, etc., were still needed.  In May 2009, the Veteran resubmitted each form.  Again, the NA Form 13055 did not list any treatment for bilateral hearing loss.  On NA Form 13075, he stated that he had been a squadron leader in a "special, one-of-a-kind" unit which spearheaded the division but did not provide the unit name.  

In June 2009, a Formal Finding of the Unavailability of Military Personnel Records was issued and the Veteran was provided notice of their unavailability in a June 2009 letter.  He was again informed of the information still outstanding in the August 2009 rating decision.   

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or medical opinion in response to his claim.  As discussed in more detail below, there is not sufficient evidence that the current hearing loss may be related to service.  Although the Veteran indicated in response to a question on a December 2007 claim form that hearing loss began "00/00/55," he has never reported a continuity of symptoms beginning in service, and during VA treatment in June 2010, he reported the gradual onset of his hearing loss over the last 20 years (or approximately 35 years after service).  

The first contemporaneous reports of complaints, treatment, or diagnosis of hearing loss came more than 48 years after discharge.  There is no other evidence that his current hearing loss symptoms may be associated with active service.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred bilateral hearing loss due to in-service noise exposure as a paratrooper.  The file contains a certificate of completion for the Division Jumpmaster Course in September 1954.  

The Veteran is competent to report his in-service noise exposure and his report is consistent with the personnel records and circumstance of his service.  38 U.S.C.A. § 1154(a) (2011).  His statement regarding the in-service noise exposure is not contradicted, and is presumed to be credible.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

A November 2003 private audiogram report demonstrated that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
90
90
LEFT
20
30
70
90
85

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The report contains no history pertaining to the disability.

In a June 2010 VA audiology consultation report, a VA audiologist found mild to severe sensorineural hearing loss bilaterally.  Speech recognition ability was 84 percent bilaterally. 

The puretone thresholds recorded during the November 2003 private audiogram are sufficient to qualify as a current disability under 38 C.F.R. § 3.385 and the June 2010 VA audiology consultation report demonstrates that hearing loss has continued.  

However, the evidence does not demonstrate that the Veteran's current bilateral hearing loss is etiologically related to his in-service noise exposure.  

The Veteran was asked in November 2008 and April 2009 to provide the dates of his in-service treatment for bilateral hearing loss; however, in NA Forms 13055 and 13075 submitted in December 2008 and May 2009, he did not report any in-service treatment.  

The first contemporaneous post-service evidence of bilateral hearing loss took place in the November 2003 private audiogram, over 48 years after discharge.

In isolation, the Veteran's reports on the December 2007, claim could be construed as suggesting that hearing loss had begun in service and continued since.  He has not; however, specifically reported any continuing symptoms or treatment between service and his first diagnosis in November 2003.  

His statements during the June 2010 VA audiology consultation clarify that he experienced the gradual onset of his hearing loss symptoms over the previous 20 years.  This would place the onset of symptoms around 1990, still 35 years after discharge.  His June 2010, statement precludes a conclusion that he was reporting a continuity of symptomatology on his 2007 claim form.

Assuming for the sake of argument that his statement on the VA claim form was meant to report a continuity of symptomatology, the statement would be contradicted by his more detailed statements during the June 2010 treatment.  As such an assertion that his hearing loss began in 1955 would not be credible.  

The Veteran has implicitly asserted that there is a nexus between the current hearing loss and in-service noise exposure; however, the June 2010 VA treatment record shows that he experienced post-service noise exposure as a firefighter and from hunting without the use of hearing protection.  It would require medical expertise to say that current hearing loss was attributable to the in-service exposure rather than that experienced in the decades after service.  There is no evidence that the Veteran has such expertise.  Hence, his opinion does not constitute competent evidence.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Given the lack of evidence linking current hearing loss to service, the preponderance of the evidence is against the claim; reasonable doubt does not arise, and they are, therefore, denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


